IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE            FILED
                        OCTOBER 1998 SESSION
                                                    November 4, 1998

                                                   Cecil W. Crowson
                                                  Appellate Court Clerk

STATE OF TENNESSEE,          )
                             ) C.C.A. No. 01C01-9709-CR-00398
      Appellee,              )
                             ) Davidson County
V.                           )
                             ) Honorable Cheryl Blackburn, Judge
                             )
GEORGE D. FITZPATRICK,       ) (Rape)
                             )
      Appellant.             )




FOR THE APPELLANT:              FOR THE APPELLEE:

Carlton M. Lewis                John Knox Walkup
Attorney at Law                 Attorney General & Reporter
Petway, Blackshear & Cain
208 Third Avenue, North         Michael J. Fahey, II
Nashville, TN 37201-1604        Assistant Attorney General
                                425 Fifth Avenue North
                                Nashville, TN 37243-0493

                                Victor S. (Torry) Johnson III
                                District Attorney General

                                Dan Hamm
                                Sharon Brox
                                Assistant District Attorneys General
                                200 Washington Square, Suite 500
                                Nashville, TN 37201-1619




OPINION FILED: ___________________


AFFIRMED

PAUL G. SUMMERS,
Judge
                                  OPINION



       The appellant, George D. Fitzpatrick, was convicted by a jury of rape and

assault. The sole issue presented on appeal is whether the evidence at trial was

sufficient to support a finding of guilt beyond a reasonable doubt. We find that it

was and affirm the judgment of the trial court.



       The evidence showed that the appellant agreed to drive the victim and her

male friend, Chris, to a nearby store to buy some beer. The victim asked Chris

to get her purse and went on to the appellant’s vehicle ahead of him. W hile

Chris was delayed, the victim got into the rear seat of the vehicle, a small two-

door Toyota, and the appellant and another man got into the front seats, thereby

trapping the victim in the car. The appellant then drove away before Chris could

join them.



       Rather than go for beer, the appellant drove the victim around for about

twenty minutes. He then stopped the car in a desolate area, reached into the

back seat and grabbed the victim’s leg, and ordered her to take off her pants.

The victim began to scream and cry but did not disrobe. The victim testified that

the appellant then pulled her head forward and forced her to preform oral sex on

him. She unequivocally stated that the victim’s penis penetrated her mouth and

that she did not consent.



       When an appellant challenges the sufficiency of the evidence, this Court

must determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of a crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,

319 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985); Tenn. R. App. P.

13(e). The appellee is entitled to the strongest legitimate view of the evidence

and all reasonable inferences that may be drawn therefrom. See State v.



                                        -2-
Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Moreover, a guilty verdict

removes the presumption of innocence enjoyed by defendants at trial and

replaces it with a presumption of guilt. See State v. Grace, 493 S.W.2d 474, 476

(Tenn. 1973). Thus, an appellant challenging the sufficiency of the evidence

carries the burden of illustrating to this Court why the evidence is insufficient to

support the verdict. See State v. Freeman, 943 S.W.2d 25, 29 (Tenn. Crim.

App. 1996).



       The appellant is convicted under Tennessee Code Annotated § 39-13-

503, which provides that rape is the “unlawful sexual penetration of a victim by

the defendant or of the defendant by a victim accompanied by any of the

following circumstances . . . [f]orce or coercion is used to accomplish the act.”

The appellant argues that the credibility of the victim is “highly questionable” and

advances a theory as to the victim’s motive to wrongly accuse him. These

issues are not proper inquires for this Court. The credibility of witnesses, the

weight of their testimony, and the reconciliation of conflicts in the evidence are

matters entrusted exclusively to the trier of fact. See State v. Sheffield, 676

S.W.2d 542, 547 (Tenn. 1984); State v. Gentry, 881 S.W.2d 1, 3 (Tenn. Crim.

App. 1993). A jury verdict for the state accredits the testimony of the state’s

witnesses and resolves all conflicts in favor of the state. See State v. Williams,

657 S.W.2d 405, 410 (Tenn. 1983). We look only to see whether there was

sufficient evidence from which a reasonable trier of fact could have found that

the appellant committed each element of the crime for which he was convicted.

In the present case, the victim’s uncontradicted testimony was clearly sufficient.

The jury’s verdict indicates that they accredited her testimony, and it was their

prerogative to do so.



       The judgment of the trial court is affirmed.


                                               __________________________
                                               PAUL G. SUMMERS, Judge



                                         -3-
CONCUR:




_____________________________
JOSEPH M. TIPTON, Judge




_____________________________
JOE G. RILEY, Judge




                                -4-